Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.
Claims 1, 21, 37-44, and 46-48, 50-56 are pending. Claims 2-20, 22-36, 45, 49 have been canceled. Claims 54-56 are new. Claims 38-43 have been withdrawn. Claims 1, 21, 37, 41, 44 and 51 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 51 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. See MPEP 2163.05 II. Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); Rozbicki v. Chiang, 590 Fed.App’x 990, 996 (Fed. Cir. 2014) (non-precedential) (The court found that patentee, "while attempting to obtain the broadest claim language possible during prosecution, cannot now improperly narrow its language by importing limitations not supported by the claim language or written description."). Applicant was not entitled to the benefit of a parent filing date when the claim was directed to a subgenus (a specified range of molecular weight ratios) where the parent application contained a generic disclosure and a specific example that fell within the recited range because the court held that subgenus range was not described in the parent application. In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971). See also In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) ("Whatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it reads." (emphasis added)). 
Claim 51 reciting “the metal layer includes copper and the bottom electrode includes polysilicon” constitutes new matter due to lack of adequate support. Applicant’s disclosure generically listing the material of the metal layer and the bottom electrode may be the same or different and include “one or more layers of conductive material, such as polysilicon, aluminum, copper, titanium, tantalum, tungsten, cobalt, molybdenum, carbon, tantalum nitride, nickel silicide, cobalt silicide, TiN, WN, TiAl, TiAlN, TaCN, TaC, TaSiN, metal alloys such as aluminum copper alloy, other suitable material, and/or combinations thereof” (¶ 23). While both copper and polysilicon are listed in the group of materials Applicant disclosed as possible material choice for the metal layer and/or the bottom electrode, the specific combination of including copper in the metal layer and polysilicon in the bottom electrode is not specifically described. No significance of the specific combination of material has been disclosed. In this scenario, the generic laundry list disclosure of conductive material for either the metal layer or the bottom electrode, does not constitute adequate written description of the claimed species directed to a specific embodiment in which the metal layer includes copper and the bottom electrode includes polysilicon. Therefore, claim 51 reciting a particular species not specifically describe in the disclosure lacks adequate support.
Applicant may overcome the 112(a) rejections by deleting the limitations containing new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 21, 37, 46, 47, 50, 52 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terai US 2017/0117328 A1 (Terai’328) in view of Park et al. US 2011/0147692 A1 (Park) and Jeong et al US 2017/0244031 A1 (Jeong). 

    PNG
    media_image1.png
    341
    475
    media_image1.png
    Greyscale

In re claim 1, Terai’328 discloses (e.g. FIGs. 2-4) a memory device comprising: 
a substrate 102; 
a bottom electrode 110 disposed over the substrate 102; 
an insulating layer 160,165,170 disposed over a top surface of the bottom electrode 110 (FIG. 2), the insulating layer 160,165,170 having a through hole formed in the insulating layer 160,165,170 (space where pillar 140 is located teaches the filled “through hole”), wherein the insulating layer 160,165,170 completely surrounds around the through holes (insulating regions 160,165,170 completely surrounds the space occupied by the pillar 140); 
a heater HE1 (¶ 88) disposed in the through hole;
a phase change material layer 142 (¶ 86) disposed over the heater HE1; 
a selector layer SW1 (¶ 89) disposed over the phase change material layer 142; 
an intermediate layer (barrier layer of 120, not shown, ¶ 82,175) disposed over and contacting the selector layer SW1 and over the through hole (space where pillar 140 is located); and
a metal layer (metal layer of 120, ¶ 82,175) disposed over and contacting the intermediate layer (barrier layer of 120), wherein
the intermediate layer (barrier layer of 120) has a first (bottom) surface that is in contact with the selector layer SW1,
the intermediate layer (barrier layer of 120) has a second (top) surface opposite to the first (bottom) surface, wherein the second (top) surface is in contact with the metal layer (the second/top surface of the barrier is in contact with the metal layer in the conductive line 120),
the metal layer (metal layer of 120, ¶ 82,175) extends wider than a diameter of the through hole (see FIGs. 2 & 3, conductive line 120 extending in the y-direction is wider than the pillar 140 in the y-direction).
The product by process limitations pertaining to forming the through hole in the insulating layer and disposing the device layers in the through hole, do not render the final device structurally distinguishable over the prior art because the through hole occupied by device layers results in a structure that is structurally indistinguishable from Terai’328’s pillar structure 140 surrounded by insulating layer 160,165,170.
In regard to the product by process language, since a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao and Sato et al., 190 USPQ 15 at 17 (CCPA 1976) (footnote 3). “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). See also In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessmann, 180 USPQ 324 (CCPA 1974); and In re Marosi et al., 218 USPQ 289 (CAFC 1983). It is the final product per se which must be determined for patentability in a "product by, all of" claim, and not the patentability of the process, and that an old or obvious product, whether claimed in "product by process" claims or not, is not patentable. Note that Applicant has the burden of proof in such cases, as the above case law makes clear. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself. The patentability of a product does not depend on its method of production. If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Terai’328 discloses the conductive line 120 include a metal layer and a conductive barrier layer covering at least a portion of the metal layer (¶ 82,175), wherein the conductive barrier layer teaches the claimed intermediate layer. Terai’328 does not explicitly disclose the intermediate (barrier) layer covers the entire bottom surface of the metal layer, the intermediate layer has a first (bottom) surface that is in contact with the insulating layer 160, such that the intermediate layer extends wider than the diameter of the through hole, a first region of the first (bottom) surface of the intermediate/barrier layer is in contact with the selector layer SW1 and a second region of the first (bottom) surface of the intermediate/barrier layer surrounding the first region is in contact with the insulating layer 160.
However, Park discloses (e.g. FIGs. 2-3) a phase change memory comprising memory cell structure between a bottom electrode 112 and a top metal electrode 137, wherein an intermediate diffusion barrier layer 135 is formed under the top metal 137 and is patterned from a diffusion preventing material 134 to cover the entire bottom surface of the metal layer 137 (see FIG. 7-8). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the barrier layer and the metal layer of Terai’328’s bit line 120 to be coextensive so that the barrier layer covers the entire bottom surface of the metal to prevent undesirable diffusion as taught by Park. 

    PNG
    media_image2.png
    748
    1026
    media_image2.png
    Greyscale

The above FIG. 3 of Terai’328 showing the cross-sectional view along the y-direction is modified to include the coextensive barrier layer under the metal layer for the conductive line 120 as taught by Park.
As such, the combination teaches the intermediate layer has a first (bottom) surface that is in contact with the selector layer SW1 and the insulating layer 160, the intermediate layer has a second (top) surface opposite to the first (bottom) surface, the second (top) surface is in contact with the metal layer, the intermediate layer extends wider than a diameter of the through hole (intermediate layer of 120 extending in the y-direction is wider than the pillar 140 in the y-direction), a first region R1 of the first (bottom) surface of the intermediate layer is in contact with the selector layer SW1 and a second region R2 of the first (bottom) surface) of the intermediate layer surrounding the first region R1 is in contact with the insulating layer 160.

Terai’328 discloses the phase change memory comprises a heater HE1 that is made of a metal or metal nitride, such as TiN, TiSiN, TiAlN, TaSiN, TaAlN, TaN, WSi, WN, TiW, MoN, NbN, TiBN, ZrSiN, WSiN, WBN, ZrAlN, MoAlN, TiAl, TiON, TiAlON, WON, TaON, etc (¶ 88). Terai’328 does not discloses the heater is made of amorphous carbon. 
However, Jeong teaches a phase change memory comprising a heater, wherein the heater is formed of the metal or nitride (TiN, TiSiN, TiAlN, TaSiN, TaAlN, TaN, WSi, WN, TiW, MoN, NbN, TiBN, ZrSiN, WSiN, WBN, ZrAlN, MoAlN, TiAl, TiON, TiAlON, WON, TaON, ¶ 72), or is formed of carbon-based material, such as amorphous carbon (¶ 73). Jeong teaches the selection of material for the heater is based on the ability to generate sufficient heat to change the phase of the phase change material 137, but without reacting with the phase change material 137 (¶ 72). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Terai’328’s heater HE1 using amorphous carbon instead of the metal/nitride as desirable heater material for sufficiently heating the phase change material while preventing reaction with the phase change material as taught by Jeong. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 


In re claim 21, Terai’328 discloses (e.g. FIGs. 2-4) a memory device comprising: 
a bottom electrode 110; 
an insulating layer 160,165,170 disposed over a top surface of the bottom electrode 110 (FIG. 2), the insulating layer 160,165,170 having a through hole formed in the insulating layer 160,165,170 (space where pillar 140 is located teaches the filled “through hole”), wherein the insulating layer 160,165,170 completely surrounds around the through holes (insulating regions 160,165,170 completely surrounds the space occupied by the pillar 140);
a heater HE1 (¶ 88) disposed in the through hole; 
a phase change material layer 142 (¶ 86) disposed over the heater HE1 in the through hole (space where pillar 140 is); 
a selector layer SW1 (¶ 89) disposed over the phase change material layer 142 in the through hole (space where pillar 140 is); 
an intermediate layer (barrier layer of 120, not shown, ¶ 82,175) disposed over and contacting the selector layer SW1 and over the through hole (space where pillar 140 is located); and
a metal layer (metal layer of 120, ¶ 82,175) disposed over and contacting the intermediate layer (barrier layer of 120), wherein
the intermediate layer (barrier layer of 120) has a first (bottom) surface that is in contact with the selector layer SW1,
the intermediate layer (barrier layer of 120) has a second (top) surface opposite to the first (bottom) surface, wherein the second (top) surface is in contact with the metal layer (the second/top surface of the barrier is in contact with the metal layer in the conductive line 120),
The product by process limitations pertaining to forming the through hole in the insulating layer and disposing the device layers in the through hole, do not render the final device structurally distinguishable over the prior art because the through hole occupied by device layers results in a structure that is structurally indistinguishable from Terai’328’s pillar structure 140 surrounded by insulating layer 160,165,170.
In regard to the product by process language, since a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao and Sato et al., 190 USPQ 15 at 17 (CCPA 1976) (footnote 3). “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). See also In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessmann, 180 USPQ 324 (CCPA 1974); and In re Marosi et al., 218 USPQ 289 (CAFC 1983). It is the final product per se which must be determined for patentability in a "product by, all of" claim, and not the patentability of the process, and that an old or obvious product, whether claimed in "product by process" claims or not, is not patentable. Note that Applicant has the burden of proof in such cases, as the above case law makes clear. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself. The patentability of a product does not depend on its method of production. If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Terai’328 discloses the conductive line 120 include a metal layer and a conductive barrier layer covering at least a portion of the metal layer (¶ 82,175), wherein the conductive barrier layer teaches the claimed intermediate layer. Terai’328 does not explicitly disclose the intermediate (barrier) layer covers the entire bottom surface of the metal layer, the intermediate layer has a first (bottom) surface that is in contact with the insulating layer 160, such that the first (bottom) surface of the intermediate layer extends beyond the through hole, and a first region of the first (bottom) surface of the intermediate/barrier layer is in contact with the selector layer SW1 and a second region of the first (bottom) surface of the intermediate/barrier layer surrounding the first region is in contact with the insulating layer 160.
However, Park discloses (e.g. FIGs. 2-3) a phase change memory comprising memory cell structure between a bottom electrode 112 and a top metal electrode 137, wherein an intermediate diffusion barrier layer 135 is formed under the top metal 137 and is patterned from a diffusion preventing material 134 to cover the entire bottom surface of the metal layer 137 (see FIG. 7-8). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the barrier layer and the metal layer of Terai’328’s bit line 120 to be coextensive so that the barrier layer covers the entire bottom surface of the metal to prevent undesirable diffusion as taught by Park. 

    PNG
    media_image3.png
    737
    1026
    media_image3.png
    Greyscale

The above FIG. 3 of Terai’328 showing the cross-sectional view along the y-direction is modified to include the coextensive barrier layer under the metal layer for the conductive line 120 as taught by Park.
As such, the combination teaches the intermediate layer extends beyond the through hole (intermediate layer beyond the pillar 140 in the y-direction), and the intermediate layer has a first (bottom) surface that is in contact with the selector layer SW1 and the insulating layer 160, the intermediate layer has a second (top) surface opposite to the first (bottom) surface, the second (top) surface is in contact with the metal layer, the first (bottom) surface of the intermediate layer extends beyond the through hole (bottom surface of intermediate layer extending beyond the pillar 140 in the y-direction), and a first region R1 of the first (bottom) surface of the intermediate layer is in contact with the selector layer SW1 and a second region R2 of the first (bottom) surface of the intermediate layer surrounding the first region R1 is in contact with the insulating layer 160.

Terai’328 discloses the phase change memory comprises a heater HE1 that is made of a metal or metal nitride, such as TiN, TiSiN, TiAlN, TaSiN, TaAlN, TaN, WSi, WN, TiW, MoN, NbN, TiBN, ZrSiN, WSiN, WBN, ZrAlN, MoAlN, TiAl, TiON, TiAlON, WON, TaON, etc (¶ 88). Terai’328 does not discloses the heater is made of amorphous carbon. 
However, Jeong teaches a phase change memory comprising a heater, wherein the heater is formed of the metal or nitride (TiN, TiSiN, TiAlN, TaSiN, TaAlN, TaN, WSi, WN, TiW, MoN, NbN, TiBN, ZrSiN, WSiN, WBN, ZrAlN, MoAlN, TiAl, TiON, TiAlON, WON, TaON, ¶ 72), or is formed of carbon-based material, such as amorphous carbon (¶ 73). Jeong teaches the selection of material for the heater is based on the ability to generate sufficient heat to change the phase of the phase change material 137, but without reacting with the phase change material 137 (¶ 72). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Terai’328’s heater HE1 using amorphous carbon instead of the metal/nitride as desirable heater material for sufficiently heating the phase change material while preventing reaction with the phase change material as taught by Jeong. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125


In re claim 37, Terai’328 discloses (e.g. FIGs. 2-4) a memory device comprising: 
a substrate 102; 
a bottom electrode 110 disposed over the substrate 102; 
a first insulating layer 160,165,170 disposed over a top surface of the bottom electrode 110 (FIG. 2), the first insulating layer 160,165,170 having a through hole formed in the insulating layer 160,165,170 (space where pillar 140 is located teaches the filled “through hole”), wherein the first insulating layer 160,165,170 completely surrounds around the through holes (insulating regions 160,165,170 completely surrounds the space occupied by the pillar 140); 
a first heater HE1 (¶ 88) disposed in the through hole over the bottom electrode 110; 
a first phase change material layer 142 (¶ 86) disposed in the through hole over the first heater HE1; 
a first selector layer SW1 (¶ 89) disposed over the first phase change material layer 142; 
an intermediate layer (barrier layer of 120, not shown, ¶ 82,175) disposed over and contacting the selector layer SW1 and over the through hole (space where pillar 140 is located), 
 wherein the intermediate layer (barrier layer of 120) has a first (bottom) surface that is in contact with the first selector layer SW1,
the intermediate layer (barrier layer of 120) has a second (top) surface opposite to the first (bottom) surface, wherein the second (top) surface is in contact with a metal layer (the second/top surface of the barrier is in contact with the metal layer in the conductive line 120),
the metal layer (metal layer of 120, ¶ 82,175) is disposed over and contacting the intermediate layer (barrier layer of 120), wherein the metal layer extends beyond the through hole (metal layer of conductive line 120 extending in the y-direction beyond the pillar 140).
The product by process limitations pertaining to forming the through hole in the insulating layer and disposing the device layers in the through hole, do not render the final device structurally distinguishable over the prior art because the through hole occupied by device layers results in a structure that is structurally indistinguishable from Terai’328’s pillar structure 140 surrounded by insulating layer 160,165,170.
In regard to the product by process language, since a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao and Sato et al., 190 USPQ 15 at 17 (CCPA 1976) (footnote 3). “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). See also In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessmann, 180 USPQ 324 (CCPA 1974); and In re Marosi et al., 218 USPQ 289 (CAFC 1983). It is the final product per se which must be determined for patentability in a "product by, all of" claim, and not the patentability of the process, and that an old or obvious product, whether claimed in "product by process" claims or not, is not patentable. Note that Applicant has the burden of proof in such cases, as the above case law makes clear. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself. The patentability of a product does not depend on its method of production. If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Terai’328 discloses the conductive line 120 include a metal layer and a conductive barrier layer covering at least a portion of the metal layer (¶ 82,175), wherein the conductive barrier layer teaches the claimed intermediate layer. Terai’328 does not explicitly disclose the intermediate (barrier) layer covers the entire bottom surface of the metal layer, the intermediate layer has a first (bottom) surface that is in contact with the insulating layer 160, such that the first (bottom) surface of the intermediate layer extends beyond the through hole, and a first region of the first (bottom) surface of the intermediate/barrier layer is in contact with the selector layer SW1 and a second region of the first (bottom) surface of the intermediate/barrier layer surrounding the first region is in contact with the insulating layer 160.
However, Park discloses (e.g. FIGs. 2-3) a phase change memory comprising memory cell structure between a bottom electrode 112 and a top metal electrode 137, wherein an intermediate diffusion barrier layer 135 is formed under the top metal 137 and is patterned from a diffusion preventing material 134 to cover the entire bottom surface of the metal layer 137 (see FIG. 7-8). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the barrier layer and the metal layer of Terai’328’s bit line 120 to be coextensive so that the barrier layer covers the entire bottom surface of the metal to prevent undesirable diffusion as taught by Park. 

    PNG
    media_image3.png
    737
    1026
    media_image3.png
    Greyscale

The above FIG. 3 of Terai’328 showing the cross-sectional view along the y-direction is modified to include the coextensive barrier layer under the metal layer for the conductive line 120 as taught by Park.
As such, the combination teaches the intermediate layer extends beyond the through hole (intermediate layer beyond the pillar 140 in the y-direction) and has a first (bottom) surface that is in contact with the first selector layer SW1 and the first insulating layer 160, the intermediate layer has a second (top) surface opposite to the first (bottom) surface, the second (top) surface is in contact with the metal layer, a first region R1 of the first (bottom) surface of the intermediate layer is in contact with the first selector layer SW1 and a second region R2 of the first (bottom) surface of the intermediate layer surrounding the first region R1 is in contact with the first insulating layer 160.

Terai’328 discloses the phase change memory comprises a first heater HE1 that is made of a metal or metal nitride, such as TiN, TiSiN, TiAlN, TaSiN, TaAlN, TaN, WSi, WN, TiW, MoN, NbN, TiBN, ZrSiN, WSiN, WBN, ZrAlN, MoAlN, TiAl, TiON, TiAlON, WON, TaON, etc (¶ 88). Terai’328 does not discloses the heater is made of amorphous carbon. 
However, Jeong teaches a phase change memory comprising a heater, wherein the heater is formed of the metal or nitride (TiN, TiSiN, TiAlN, TaSiN, TaAlN, TaN, WSi, WN, TiW, MoN, NbN, TiBN, ZrSiN, WSiN, WBN, ZrAlN, MoAlN, TiAl, TiON, TiAlON, WON, TaON, ¶ 72), or is formed of carbon-based material, such as amorphous carbon (¶ 73). Jeong teaches the selection of material for the heater is based on the ability to generate sufficient heat to change the phase of the phase change material 137, but without reacting with the phase change material 137 (¶ 72). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Terai’328’s heater HE1 using amorphous carbon instead of the metal/nitride as desirable heater material for sufficiently heating the phase change material while preventing reaction with the phase change material as taught by Jeong. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125


In re claim 46, Terai’328 discloses (e.g. FIGs. 2-4) wherein the selector layer SW1 comprises a solid-electrolyte material containing one or more of Ge, Sb, S, Te or a chalcogenide (¶ 91, 95). 

In re claim 47, Park teaches (FIGs. 3A & 3B) wherein the intermediate layer 135 has a same width as the metal layer 137 and the second (top) surface is completely in contact with the metal layer 137.

In re claim 50, Terai’328 discloses (FIGs. 2-4) the phase change material layer 142 comprises a chalcogenide alloy (¶ 87).

In re claim 52, Terai’328 discloses (FIGs. 2-4) the selector layer SW1 has a same width as the phase change material layer 142.

In re claim 53, Terai’328 in view of Park (see modified FIG. 3 above) wherein the first (bottom) surface of the intermediate layer is only in contact with the selector layer SW1 and the insulating layer 160.



Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Terai’328, Park and Jeong as applied to claim 1 above, and further in view of Lowrey US 2003/0047762  A1. 
In re claim 44, Terai’328 discloses the claimed invention including providing an intermediate layer (barrier layer of bit line 120, ¶ 82,175). Terai’328 does not explicitly disclose a thickness of the intermediate layer. 
However, Lowrey teaches a phase change memory device comprising a conductive line 28 that is covered by a diffusion barrier 26 on the bottom surface, wherein the barrier layer 26 has a thickness of 10 to 500 Å (¶ 29). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Terai’328’s conductive diffusion barrier to a thickness of 10 to 500 Å (i.e. 1 to 50 nm) as suitable for forming a diffusion barrier as taught by Lowrey. It would be obvious to form the barrier layer to have thickness of 1 nm to 50 nm as appropriate to form an adequate diffusion barrier while reducing overall thickness of the device. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.


Claim 48 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Terai’328, Park and Jeong as applied to claim 1 above, and further in view of Terai et al. US 2017/0237000 A1 (Terai’000).
In re claim 48, Terai’328 teaches (FIGs. 2-4) the insulating layer 160,165,170 surrounding the heater HE1, the phase change material layer 142, and the selector layer SW1 in the through hole (space occupied by the pillar 140).  
Terai’328 does not explicitly disclose the insulating layer 160,165,170 is not in contact with the substrate 102. 
However, Terai’000 teaches (FIG. 2B) a phase change memory comprising peripheral circuit PCR formed on the substrate 100 followed by stacking of memory cell structure MCR, where the peripheral circuits PCR provides control circuitries for the memory cells MCR in the memory device. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate peripheral circuits in the substrate under Terai’328’s memory cells to provide control circuitries for the memory device as taught by Terai’000. 
As such, additional circuit layers associated with the peripheral circuits including insulating layers 50,80 (see FIG. 2B of Terai’000”) would be provided between the substrate 100 and the insulating layer 230 that surrounds the memory cell pillars. It would be obvious to provide the insulating layers 50,80 to electrically isolate Terai’328’s memory cell pillars from underlying control circuits. Therefore, the insulating layer 160,165,170 surrounding the through hole (space occupied by the memory pillars) is not in contact with the substrate 102 due to the presence of additional insulating layers provided for electrical isolation between the memory cells and underlying peripheral circuits as taught by Terai’000.


Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Terai’328, Park and Jeong as applied to claim 1 above, and further in view of Tortorelli et al. US 2019/0035851 A1 (Tortorelli).
In re claim 51, Terai’328 teaches the claimed invention including phase change memory cell 140 disposed between a lower conductive line 110 (bottom electrode) and an upper conductive line 120 (metal layer). Terai’328 further discloses the conductive lines 110,120 may include copper (¶ 82). 
Terai’328 does not explicitly disclose the bottom conductive line (bottom electrode) includes polysilicon. 
However, Tortorelli teaches (FIG. 1) a resistive memory cell between a bottom conductive line 104 and a top conductive line 106, wherein the top conductive line 106 include copper (¶ 16), and the bottom conductive structure includes metal line 104 and a metal electrode 108 that includes polysilicon (¶ 17). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Terai’328’s bottom conductive structure by further incorporating a conductive layer formed of polysilicon placed adjacent to the conductive line 110 as taught by Tortorelli. The provision of the additional conductive layer would be beneficial to improve the electrical contact to the bottom terminal of the memory cell. 

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Terai’328, Park and Jeong as applied to claim 1 above, and further in view of Jo US 2015/0263069 A1. 
In re claim 54, Terai’328 teaches the phase change memory device comprising a selector layer SW1 that comprises ovonic threshold switching (OTS) material (¶ 89,90). Jeong teaches the heater is made of amorphous carbon (¶ 72-73). The claimed resistivity of not less than 0.0035ohm-cm is an inherent property of amorphous carbon. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”
Terai’328 does not explicitly disclose the selector layer SW1 comprises TixNyOz, where x, y, and z are non-stoichiometric values. 
However, Jo teaches (e.g. FIG. 1) a two-terminal selector device comprising a selector layer 104 that includes TixNyOz, where x, y, and z are non-stoichiometric (¶ 49). Jo teaches the selector allows reduced leakage current and lower power consumption (¶ 45). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Terai’328’s selector to include non-stoichiometric TixNyOz instead of OTS material to form the selector device that would improve the device performance by reducing leakage current and lower consumption as taught by Jo.

Claims 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Terai’328, Park and Jeong as applied to claim 1 above, and further in view of Chen et al. US 2017/0236873 A1 (Chen).
In re claims 55-56, Terai’328 teaches the phase change memory device comprising a selector layer SW1 that comprises ovonic threshold switching (OTS) material (¶ 89,90). 
Terai’328 does not explicitly disclose the selector layer SW1 comprises a Schottky diode or a metal-insulator transition device. 
However, Chen discloses a memory device comprising selector, wherein the selector may include be OTS, a metal-insulator transition device or a Schottky diode (¶ 67). Chen discloses these to be well-known two-terminal non-linear switches for memory devices with their known performance tradeoffs. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Terai’328’s selector using a Schottky diode or a metal-insulator transition device instead of OTS as taught by Chen to be obvious alternative selectors to be used in memory structures for their known deigns and performance advantages.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 21, 37, 44, 46-48, 50-56 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815